Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“release mechanism … configured to be pulled away from the base member to transition the clamp mechanism from the latch-closed configuration to the latch-open configuration” in claim 1, claim 12, and claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, the last two lines recite “the second end” which lacks antecedent basis. 
The remaining claims are rejected based on their dependence on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sebelius et al. (2015/0182420).
Regarding claim 1, Sebelius discloses a cardiopulmonary resuscitation ("CPR") device (Fig. 6), comprising: a base member (back plate 100, Fig. 6) configured to be placed underneath a patient (see Fig. 9 and see lines 4-7 of [0038]); a chest compression mechanism (treatment unit 300, Fig. 6) configured to deliver CPR chest compressions to a patient (see lines 4-7 of [0054]); a support leg (leg 220, Fig. 6) configured to support the chest compression mechanism (300) at a distance from the base member (100, see Fig. 6); a clamp mechanism (claw-like member 280, Fig. 3A; reads on “clamp” as defined by Merriam-Webster dictionary, a device designed to bind or constrict or to press two or more parts together so as to hold them firmly. The claw-like member 280 binds or presses the base member 100 together with the support leg 220, to hold them firmly) coupled to the support leg (clamp mechanism 280 is coupled to the second end 224 of the leg 220, Fig. 3A, see lines 1-6 of [0055]) and configured to attach the support leg (220) to a lock component (shaft 140, Fig. 3A, locks the leg to the back plate until the claw-like member 280 is rotated by a disengagement member 292, see para. [0055] and the last sentence of [0053] which refers to this as snap locking) of the base member (100) in a latch-closed configuration of the clamp mechanism (Fig. 3B is a latch-closed configuration of the clamp mechanism 280 because it has latched around the shaft 140) and to release the support leg (220) from the lock component 
Regarding claim 2, Sebelius discloses the lock component (140) comprises a rod (the shaft 140, Fig. 4 is a rod, similar to how the instant application’s lock component 105 is a rod 106, see Fig. 3) attached to the base member (100, Fig. 4) at two ends of the rod (see Fig. 4, the rod 140 is attached at two ends to the base member), the clamp mechanism (280) attaching to a middle portion of the rod between the two ends of the 
Regarding claim 3, Sebelius discloses the lock component (140, Fig. 4) is at a first end (140 is mounted at the right end, Fig. 4) of the base member (100, Fig. 4), the first end of the base member being opposite a second end (left end of the base member 100, Fig. 4) of the base member, and in which, to transition the clamp mechanism (280) from the latch-closed configuration (Fig. 3B) to the latch-open configuration (Fig. 3A), the clamp mechanism (280) is configured to deflect in a direction toward a middle portion of the base member (see Fig. 3B-3A, the hook 284 deflects towards the middle of the base member; “the claw-like member 280 is caused to turn back to its open position, i.e., the claw-like member 280 is disengaged from the shaft-like member 130, 140” see lines 6-10 of [0057]), the middle portion of the base member being between the first end of the base member and the second end of the base member (see Fig. 4, the middle portion of base 100). 
Regarding claim 9, Sebelius discloses a bias element (resilient member 289, Fig. 3A) configured to apply a force (via pin 288, Fig. 3A) to the clamp mechanism (280, Fig. 3A-3B) to bias the clamp mechanism in the latch-closed configuration (“the pin 288 is spring-loaded by means of a resilient member 289, e.g. a spring or the like, to enable a quicker fall down and to provide a quick fastening of the front plate 200 to the back plate 100.” See the last sentence of [0055]). 
Regarding claim 10, Sebelius discloses a cardiopulmonary resuscitation ("CPR") device (Fig. 6), comprising: a base member (back plate 100, Fig. 6) configured to be placed underneath a patient (see Fig. 9 and see lines 4-7 of [0038]); a chest 
Regarding claim 11, Sebelius discloses the lock component (140, Fig. 4) is at a first end (140 is mounted at the right end, Fig. 4) of the base member (100, Fig. 4), the first end of the base member being opposite a second end (left end of the base member 100, Fig. 4) of the base member, and in which, to transition the clamp mechanism (280) from the latch-closed configuration (Fig. 3B) to the latch-open configuration (Fig. 3A), the clamp mechanism (280) is configured to deflect in a direction toward a middle portion of the base member (see Fig. 3B-3A, the hook 284 deflects towards the middle of the base member; “the claw-like member 280 is caused to turn back to its open position, i.e., the claw-like member 280 is disengaged from the shaft-like member 130, 140” see lines 6-10 of [0057]), the middle portion of the base member being between the first end of the base member and the second end of the base member (see Fig. 4, the middle portion of base 100). 
Regarding claim 12, Sebelius discloses a release mechanism (disengagement member 292, Fig. 6) coupled to the support leg (220, Fig. 6) and the clamp mechanism (280, Fig. 3A, coupled to the disengagement member 292 via pin 288 and resilient member 289, see all of para. [0057]) and configured to be pulled away from the base 
Regarding claim 14, Sebelius discloses the clamp mechanism (280) comprises a securing channel (the transverse portion of the hook 284, configured to surround the shaft 140, Figs. 3A-3B, and see Fig. 6 where the clamp mechanism 280 associated with leg 210 is shown to have a transverse dimension as it surrounds the associated shaft/rod) configured to accept the middle portion of the rod (the shape of hook 284 is configured to accept the middle portion of the rod as seen in Fig. 3B and Fig. 6), and the support leg (220) comprises a receiving channel (the distal, curved opening of the locking support structure 285 and 287, configured to receive shaft 140 as seen in Figs. 3A-3B) configured to accept the middle portion of the rod (see Fig. 3B, Fig. 6, and lines 11-13 of [0055], the rod 140 is secured in this space), in which the middle portion of the rod is within the securing channel (see Fig. 3B and Fig. 6, the rod is surrounded by the clamp mechanism 280, and the channel formed by hook 284) and within the receiving channel (see Fig. 3B) when the support leg is attached to the lock component (140, Fig. 3B) of the base member (100). 
Regarding claim 15, Sebelius discloses a cardiopulmonary resuscitation ("CPR") device (Fig. 6), comprising: a base member (back plate 100, Fig. 6) configured to be placed underneath a patient (see Fig. 9 and see lines 4-7 of [0038]); a chest 
Regarding claim 16, Sebelius disclose the lock component (140) comprises a rod (the shaft 140, Fig. 4 is a rod, similar to how the instant application’s lock component 105 is a rod 106, see Fig. 3) attached to the base member at two ends of the rod (see Fig. 4, the rod 140 is attached at two ends to the base member), the clamp mechanism (280) attaching to a middle portion of the rod between the two ends of the rod (see Fig. 6, the clamp mechanism associated with support leg 210 is unlabeled, but it is shown attaching to a middle portion of the rod 130, from Fig. 4). 
Regarding claim 17, Sebelius discloses the clamp mechanism (280) comprises a securing channel (the transverse portion of the hook 284, configured to surround the shaft 140, Figs. 3A-3B, and see Fig. 6 where the clamp mechanism 280 associated with leg 210 is shown to have a transverse dimension as it surrounds the associated shaft/rod) configured to accept the middle portion of the rod (the shape of hook 284 is configured to accept the middle portion of the rod as seen in Fig. 3B and Fig. 6), and the 
Regarding claim 18, Sebelius discloses a release mechanism (disengagement member 292, Fig. 6) coupled to the support leg (220, Fig. 6) and the clamp mechanism (280, Fig. 3A, coupled to the disengagement member 292 via pin 288 and resilient member 289, see all of para. [0057]) and configured to be pulled away from the base member (“arranged to draw up or lift the pin 288” see lines 5-9 of [0057]) to transition the clamp mechanism (280) from the latch-closed configuration (Fig. 3B) to the latch-open configuration (Fig. 3A; “draw up or lift the pin 288, whereby the claw-like member 280 is caused to turn back to its open position … disengaged from the shaft-like member 130, 140, and whereby said leg 210, 220 is removable from said back plate 100.” see lines 5-10 of [0057]).
Regarding claim 20, Sebelius discloses a bias element (resilient member 289, Fig. 3A) configured to apply a force (via pin 288, Fig. 3A) to the clamp mechanism (280, Fig. 3A-3B) to bias the clamp mechanism in the latch-closed configuration (“the pin 288 is spring-loaded by means of a resilient member 289, e.g. a spring or the like, to enable . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sebelius et al. (2015/0182420) in view of von Schenck et al. (2017/0216137).
Regarding claim 4, Sebelius discloses the release mechanism (292, Fig. 6) is a ring mechanism (292, Fig. 6 is shown to be circular and has an opening) configured to provide an upward force (“arranged to draw up or lift the pin 288” see lines 5-6 of [0057]), but Sebelius does not specifically state this is a pull ring configured to be pulled away from the base member. However, the use of a pull ring is well known, and provides expected results.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius to be in the form of a pull ring attached to the disengaging pin as taught by von Schenck because this is a combination of prior art elements according to known techniques (forming the disengagement member as a ring shape, coupled to a pin such as 954 of von Schenck, which is analogous to pin 288 of Sebelius), which provides expected results of allowing quick disengagement by allowing a user’s finger to easily pull the pull ring against the force of the spring. This single-finger mechanism would be expected to be easy to use, which is desirable.
Regarding claim 5, Sebelius is silent regarding the base member, support leg, clamp mechanism, and release mechanism being made substantially of a radio-translucent material. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base member, support leg, clamp mechanism, and release mechanism of Sebelius to be transparent to X-rays as taught by von Schenck in order to provide an expected result of allowing the CPR system to be used in conjunction with an X-ray machine.
Regarding claim 6, Sebelius discloses the clamp mechanism (280) is pivotally connected to the support leg (able to rotate about axis 282, see Fgs. 3A-3B and see lines 3-7 of [0055]), and in which the release mechanism (292) is coupled to (operably coupled via pin 288, Figs. 3A-3B) the clamp mechanism (280) by a portion of the release mechanism (pin 288, Figs. 3A-3B) in sliding engagement (pin 288 slides within the slot in 224, 285, Figs. 3A-3B) with a matching portion of the clamp mechanism (pin 288 is configured to fall down into a hole or recess of the clamp mechanism 280, such as 281, Fig. 3C-3D; see the first sentence of [0056]).
Sebelius is silent regarding the portion of the release mechanism (288) and the portion of the clamp mechanism (281, Figs. 3C-3D) each being wedge-shaped. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify these shapes to be wedge-shaped (a wedge shaped pin 288 and a triangular recess 281 shaped to receive the wedge pin 288), since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having 
Furthermore, von Schenck teaches a related CPR support device (Fig. 6) which has a release mechanism (release handle 967, Fig. 9) which includes a wedge shaped portion (anchor 954, Fig. 9) in sliding engagement with (901, Fig. 9) a wedge portion of a receiving mechanism (recess 964, Fig. 9, is triangular and shaped to receive wedge 954). These portions (954, 964) are able to slidably engage/disengage with one another, to connect the housing (960, Fig. 9; see all of para. [0098]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the pin and receiving slot (288, 281, Figs. 3A-3D) of Sebelius to be wedge-shaped as taught by von Schenck, since this is merely a change in shape which would provide an expected result of allowing the pieces to slidably engage, to further secure the pin in the clamping mechanism (as in Fig. 3D of Sebelius).
Regarding claim 7, the modified Sebelius/von Schenck device as currently modified discloses the release mechanism (292 of Sebelius, as modified by von Schenck) comprises: a pull member (292 is able to draw/lift up the pin 288 of Sebelius); and a link portion (the unlabeled rod which the spring 289 surrounds, Figs. 3A-3D of Sebelius) connecting the release mechanism (292) to the wedge portion (pin 288 of Sebelius, which has been modified to be wedge-shaped as taught by 954 of von Schenck) of the release mechanism (292), the link portion further comprising a spring tab (spring 289, Fig. 3A-3D of Sebelius, and Merriam-Webster dictionary defines tab as “a short projecting device.” The spring 289 projects a short distance from the unlabeled 
The modified Sebelius/von Schenck device as currently combined is silent regarding a pull ring configured to be pulled away from the base member.
However, the use of a pull ring is well known, and provides expected results.
For example, von Schenck teaches a related CPR support device (Fig. 6) which has a release mechanism (release handle 967, Fig. 9) in the form of a pull ring (loop 968, Fig. 9, which is pulled by a finger inserted through the loop, see lines 5-7 of [0098]) configured to be pulled away from a base member (pull ring 968 is configured to be pulled away from a surface such as housing 960, Fig. 9). Pulling the pull ring (968) applies a force against a biasing element (spring 959, Fig. 9) and thus allows a pin (anchor 954, Fig. 9) to be disengaged from a slot (slot 964, Fig. 9) to allow disengagement (see all of para. [0098]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius/von Schenck to be in the form of a pull ring attached to the disengaging pin as taught by von Schenck because this is a combination of prior art elements according to known techniques (forming the disengagement member as a ring shape, coupled to a pin such as 954 of von Schenck, which is analogous to pin 288 of 
Regarding claim 13, Sebelius discloses the release mechanism (292, Fig. 6) is a ring mechanism (292, Fig. 6 is shown to be circular and has an opening) configured to provide an upward force (“arranged to draw up or lift the pin 288” see lines 5-6 of [0057]), but Sebelius does not specifically state this is a pull ring configured to be pulled away from the base member. However, the use of a pull ring is well known, and provides expected results.
For example, von Schenck teaches a related CPR support device (Fig. 6) which has a release mechanism (release handle 967, Fig. 9) in the form of a pull ring (loop 968, Fig. 9, which is pulled by a finger inserted through the loop, see lines 5-7 of [0098]) configured to be pulled away from a base member (pull ring 968 is configured to be pulled away from a surface such as housing 960, Fig. 9). Pulling the pull ring (968) applies a force against a biasing element (spring 959, Fig. 9) and thus allows a pin (anchor 954, Fig. 9) to be disengaged from a slot (slot 964, Fig. 9) to allow disengagement (see all of para. [0098]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius to be in the form of a pull ring attached to the disengaging pin 
Regarding claim 19, Sebelius discloses the release mechanism (292, Fig. 6) is a ring mechanism (292, Fig. 6 is shown to be circular and has an opening) configured to provide an upward force (“arranged to draw up or lift the pin 288” see lines 5-6 of [0057]), but Sebelius does not specifically state this is a pull ring configured to be pulled away from the base member. However, the use of a pull ring is well known, and provides expected results.
For example, von Schenck teaches a related CPR support device (Fig. 6) which has a release mechanism (release handle 967, Fig. 9) in the form of a pull ring (loop 968, Fig. 9, which is pulled by a finger inserted through the loop, see lines 5-7 of [0098]) configured to be pulled away from a base member (pull ring 968 is configured to be pulled away from a surface such as housing 960, Fig. 9). Pulling the pull ring (968) applies a force against a biasing element (spring 959, Fig. 9) and thus allows a pin (anchor 954, Fig. 9) to be disengaged from a slot (slot 964, Fig. 9) to allow disengagement (see all of para. [0098]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius to be in the form of a pull ring attached to the disengaging pin .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sebelius et al. (2015/0182420) in view of von Schenck et al. (2016/0242996).
Regarding claim 5, Sebelius is silent regarding the base member, support leg, clamp mechanism, and release mechanism being made substantially of a radio-translucent material. However, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Furthermore, von Schenck teaches a related CPR support device (Fig. 1) in which various components (such as stabilizing member 150 and backboard 130, Fig. 1) may be formed from x-ray transparent materials (see the first sentence of [0066]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base member, support leg, clamp mechanism, and release mechanism of Sebelius to be made from x-ray transparent materials as taught by von Schenck in order to provide an expected result of allowing the CPR system to be used in conjunction with an X-ray machine.
Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Sebelius et al. (2015/0182420)

Sebelius is silent regarding the portion of the release mechanism (288) and the portion of the clamp mechanism (281, Figs. 3C-3D) each being wedge-shaped. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify these shapes to be wedge-shaped (a wedge shaped pin 288 and a triangular recess 281 shaped to receive the wedge pin 288), since applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person having ordinary skill in the art would find obvious for the purpose of providing a pin insertable into a recess. See MPEP 2144.04(IV)(B).
Claims 4, 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sebelius et al. (2015/0182420) in view of Rosendale (4,890,605).
Regarding claim 4, Sebelius discloses the release mechanism (292, Fig. 6) is a ring mechanism (292, Fig. 6 is shown to be circular and has an opening) configured to provide an upward force (“arranged to draw up or lift the pin 288” see lines 5-6 of [0057]), but Sebelius does not specifically state this is a pull ring configured to be pulled 
For example, Rosendale teaches a medical device (Fig. 1) which has a pull ring (ring 70, Fig. 6) coupled to a rod (pin 67, Fig. 6) which is held in a slot via a spring (spring 69, Fig. 6). A user may grasp the ring (70) to facilitate pulling out the rod to disengage it (67; see col. 3, lines 20-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius to be a pull ring configured to be pulled away to disengage the spring connection as taught by Rosendale, because this is a combination of prior art elements according to known techniques (forming the disengagement member as a ring shape, coupled to a pin such as 67 of Rosendale, which is analogous to pin 288 of Sebelius), which provides expected results of allowing quick disengagement by allowing a user’s finger to easily pull the pull ring against the force of the spring. This ring mechanism would be expected to be easy to use, which is desirable.
Regarding claim 7, the modified Sebelius device as currently modified discloses the release mechanism (292 of Sebelius) comprises: a pull member (292 is able to draw/lift up the pin 288 of Sebelius); and a link portion (the unlabeled rod which the spring 289 surrounds, Figs. 3A-3D of Sebelius) connecting the release mechanism (292) to the wedge portion (pin 288 of Sebelius, which has been modified to be wedge-shaped based on an obviousness design choice in the claim 6 rejection above) of the release mechanism (292), the link portion further comprising a spring tab (spring 289, Fig. 3A-3D of Sebelius, and Merriam-Webster dictionary defines tab as “a short 
The modified Sebelius device as currently combined is silent regarding a pull ring configured to be pulled away from the base member.
However, the use of a pull ring is well known, and provides expected results.
For example, Rosendale teaches a medical device (Fig. 1) which has a pull ring (ring 70, Fig. 6) coupled to a rod (pin 67, Fig. 6) which is held in a slot via a spring (spring 69, Fig. 6). A user may grasp the ring (70) to facilitate pulling out the rod to disengage it (67; see col. 3, lines 20-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius to be a pull ring configured to be pulled away to disengage the spring connection as taught by Rosendale, because this is a combination of prior art elements according to known techniques (forming the disengagement member as a ring shape, coupled to a pin such as 67 of Rosendale, which is analogous to pin 288 of Sebelius), which provides expected results of allowing quick disengagement by allowing a user’s finger to easily pull the pull ring against the force of the spring. This ring mechanism would be expected to be easy to use, which is desirable.

For example, Rosendale teaches a medical device (Fig. 1) which has a pull ring (ring 70, Fig. 6) coupled to a rod (pin 67, Fig. 6) which is held in a slot via a spring (spring 69, Fig. 6). A user may grasp the ring (70) to facilitate pulling out the rod to disengage it (67; see col. 3, lines 20-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius to be a pull ring configured to be pulled away to disengage the spring connection as taught by Rosendale, because this is a combination of prior art elements according to known techniques (forming the disengagement member as a ring shape, coupled to a pin such as 67 of Rosendale, which is analogous to pin 288 of Sebelius), which provides expected results of allowing quick disengagement by allowing a user’s finger to easily pull the pull ring against the force of the spring. This ring mechanism would be expected to be easy to use, which is desirable.
Regarding claim 19, Sebelius discloses the release mechanism (292, Fig. 6) is a ring mechanism (292, Fig. 6 is shown to be circular and has an opening) configured to provide an upward force (“arranged to draw up or lift the pin 288” see lines 5-6 of [0057]), but Sebelius does not specifically state this is a pull ring configured to be pulled 
For example, Rosendale teaches a medical device (Fig. 1) which has a pull ring (ring 70, Fig. 6) coupled to a rod (pin 67, Fig. 6) which is held in a slot via a spring (spring 69, Fig. 6). A user may grasp the ring (70) to facilitate pulling out the rod to disengage it (67; see col. 3, lines 20-25). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the disengagement member (292) of Sebelius to be a pull ring configured to be pulled away to disengage the spring connection as taught by Rosendale, because this is a combination of prior art elements according to known techniques (forming the disengagement member as a ring shape, coupled to a pin such as 67 of Rosendale, which is analogous to pin 288 of Sebelius), which provides expected results of allowing quick disengagement by allowing a user’s finger to easily pull the pull ring against the force of the spring. This ring mechanism would be expected to be easy to use, which is desirable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sebelius et al. (2015/0182420) in view of von Schenck et al. (2017/0216137) as applied to claim 7 above, and further in view of Gaquer et al. (3,739,771).
Regarding claim 8, the modified Sebelius/von Schenck device discloses the link portion further comprises a limiting slot (there is a slot through which the spring 289 travels in Figs. 3A-3D of Sebelius), the limiting slot configured to interact with a protrusion (support structure 285 with locking protrusion 287, Figs. 3A-3D of Sebelius) extending from the support leg (220) to limit motion of the release mechanism toward 
Gaquer teaches a related CPR support device (Fig. 1) with a release mechanism (latching button 31, Fig. 6) coupled to a link portion (latching means 28 including leaf spring 28A, Fig. 6) comprising a limiting slot (opening 30, 27, Fig. 6) configured to interact with a protrusion (catch 29, Fig. 6) extending from the support leg (extends from the inside of the support leg 21A, Fig. 6) to limit motion of the release mechanism toward and away from (when protrusion 29 is inserted into slot 30, Fig. 6, this will limit up/down movement of the leg 21A) the base member (base member 22, Fig. 6). This allows the legs to be connected in a secure manner, as the protrusion will help hold the leg in the correct position (see Fig. 6 and see col. 5, lines 8-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the release mechanism of Sebelius/von Schenck to include a limiting slot with a protrusion to limit motion of the release mechanism toward and away from the base member as taught by Gaquer because the use of a spring-based catch to lock the leg in place will provide an expected result of allowing the legs to be connected in a secure manner, as the protrusion will help hold the leg in the correct position. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sebelius et al. (2015/0182420) in view of Rosendale (4,890,605) as applied to claim 7 above, and further in view of Gaquer et al. (3,739,771).
Regarding claim 8, the modified Sebelius/Rosendale device discloses the link portion further comprises a limiting slot (there is a slot through which the spring 289 travels in Figs. 3A-3D of Sebelius), the limiting slot configured to interact with a protrusion (support structure 285 with locking protrusion 287, Figs. 3A-3D of Sebelius) extending from the support leg (220) to limit motion of the release mechanism toward and away from the base member (the limiting slot is configured to allow the pin 288 to be inserted into the protrusion 285, 288, Figs. 3A-3D of Sebelius. This serves as a limit of motion of the release mechanism). The modified device is silent regarding the limiting slot and protrusion interacting to limit motion of the release mechanism away from the base member.
Gaquer teaches a related CPR support device (Fig. 1) with a release mechanism (latching button 31, Fig. 6) coupled to a link portion (latching means 28 including leaf spring 28A, Fig. 6) comprising a limiting slot (opening 30, 27, Fig. 6) configured to interact with a protrusion (catch 29, Fig. 6) extending from the support leg (extends from the inside of the support leg 21A, Fig. 6) to limit motion of the release mechanism toward and away from (when protrusion 29 is inserted into slot 30, Fig. 6, this will limit up/down movement of the leg 21A) the base member (base member 22, Fig. 6). This allows the legs to be connected in a secure manner, as the protrusion will help hold the leg in the correct position (see Fig. 6 and see col. 5, lines 8-27).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rentsch Jr. (3,219,031) discloses a related CPR support stand with a release mechanism to disengage the legs. Michelson (3,461,858) discloses a related CPR support stand with a release mechanism to disengage the legs. Capjon et al. (5,287,846) discloses a related CPR support stand with a quick-disconnect release mechanism for the legs. Sokolis et al. (5,339,853) discloses a related pull ring which is used to make an adjustment to a leg. Berta et al. (5,845,351) discloses a related support stand with a clamping mechanism to connect to a rod. Gebhard (5,884,969) discloses a related release mechanism with a wedge portion and a second wedge portion. Young III et al. (5,934,282) discloses a related release mechanism for attaching/detaching components. Cantrell et al. (6,174,295) discloses a related CPR system which may use X-ray lucent materials where possible. Chinn (6,446,285) discloses a related support stand with a clamping mechanism to connect to a rod. Greenheck et al. (6,547,289) discloses a related quick release latch mechanism. Sebelius et al. (2003/0181834) discloses a related CPR support stand with a release . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MILLER whose telephone number is (571)270-1473.  The examiner can normally be reached on Mon- - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHRISTOPHER E MILLER/           Examiner, Art Unit 3785   

/JUSTINE R YU/           Supervisory Patent Examiner, Art Unit 3785